DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 22 January 2021 are not fully persuasive. Applicant argues (last paragraph of p. 10 of the remark) that prior art of record Beaupre (US 2004/0127926 used by the examiner as a secondary art to repair the deficiency of Hongsheng’s (CN 104027156) lack of gain steps) does not disclose providing gain steps at positions corresponding to antinodes/nodes of the longitudinal vibration of the waveguide rod. 
Examiner disagrees, because Beaupre achieves extension or reduction of the length of the waveguide rod among other means through varying cross-sectional areas along the length of a half wave length section as shown in Figs. 2 & 3, a further advantage of which, is gain (Beaupre: §0021, lines 1-5), where it is well-known in the art that due to the step changes in cross section with the steps close to the node, gain changes (please refer to Young et al., US 2013/0338691, §0063-64, which recognizes the fact that ultrasonic waveguide rods due to the step changes in cross section, with the steps close to the node provides a gain step). 
[AltContent: arrow][AltContent: textbox (Antinode)][AltContent: textbox (Antinode)][AltContent: textbox (Node)][AltContent: textbox (Gain step)][AltContent: arrow]
    PNG
    media_image1.png
    172
    509
    media_image1.png
    Greyscale

Fig. 2 of Beaupre annotated by the examiner for ease of reference.
Reason for Allowance
Please note, examiner agrees that in the current amended form, claim 1 requires that “a gain step is disposed on at least one of the proximal gain structure and the distal gain structure, in a position near a node of the longitudinal vibration of the waveguide rod”, which is not taught by Beaupre. In Beaupre the distal gain structure provides gain step, away from the node (see Fig. 2 of Beaupre annotated by the examiner for ease of reference). 
[AltContent: ][AltContent: textbox (79)][AltContent: ][AltContent: textbox (80)][AltContent: textbox (104)][AltContent: textbox (102)][AltContent: textbox (103)]
    PNG
    media_image2.png
    631
    847
    media_image2.png
    Greyscale

Fig. 3c of Young

However, in view of the added limitation as an amendment to claim 1, examiner finds another prior art Young (cited by the applicant) teaches [§0058] an ultrasonic waveguide 80 with a blade 79 (the blade is considered as an extension to the waveguide rod) at the distal end (see Fig. 3) of surgical scalpel with a gain step disposed (at 104) on the distal gain structure (of the blade), in a position near a node §0067, lines 17-24).
Therefore in view of the references, taken as a whole, a waveguide in an ultrasonic scalpel in Hongsheng, Beaupre and Young individually or collectively doesn’t teach every limitations of claim 1 in its current amended form and as such claim 1 would be allowable over the closest prior arts of record. Claims 2-28 being directly or indirectly dependent from claim 1, are also allowable.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jaclyn A Schade (reg. no. 50,569) on 02/22/2021.
The application has been amended as follows: 
8. 	(Currently Amended) The waveguide rod according to claim 1, wherein 
one or more proximal gain steps are disposed at a position near a node of the longitudinal vibration of the waveguide rod on the proximal gain structure, 

each of the one or more proximal gain [[step]] steps and the corresponding node is less than 5% of a half wavelength of the longitudinal vibration of the waveguide rod, and a gain of [[the]] each proximal gain step is greater than a unit gain.
9. 	(Currently Amended) The waveguide rod according to claim 8, wherein each of the one or more proximal gain [[step]] steps is located at a position corresponding to [[a]] the corresponding node of the longitudinal vibration of the waveguide rod. 
10. 	(Currently Amended) The waveguide rod according to claim 1, wherein one or more distal gain steps are disposed at a position near a node of the longitudinal vibration of the waveguide rod on the distal gain structure, each of the one or more distal gain [[step]] steps and the corresponding node is less than 5% of a half wavelength of the longitudinal vibration of the waveguide rod, and a gain of [[the]] each distal gain step is greater than a unit gain.
11. 	(Currently Amended) The waveguide rod according to claim 10, wherein each of the one or more distal gain [[step]] steps is located at a position of [[a]] the corresponding node of the longitudinal vibration of the waveguide rod.
12. 	(Currently Amended) The waveguide rod according to claim 1, wherein a distance between each intermediate gain step and the corresponding antinode of the longitudinal vibration of the waveguide rod is less than 5% of a half wavelength of the longitudinal vibration of the waveguide rod.
13. 	(Currently Amended) The waveguide rod according to claim 12, wherein [[the]] each intermediate gain step is located at a position of the corresponding antinode  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZUR RAHMAN/Examiner, Art Unit 2843